Judgment unanimously affirmed. Memorandum: By failing to move to withdraw her plea of guilty or to object to the sentence imposed on the ground that it was not the sentence promised pursuant to the terms of the plea bargain, defendant failed to preserve for our review her present contention that the imposition of consecutive rather than concurrent sentences violated Supreme Court’s sentencing promise (see, People v Headley, 219 AD2d 857, lv denied 88 NY2d 848). Defendant’s alternative contention that the sentence is unduly harsh or severe is encompassed by defendant’s knowing, intelligent and voluntary waiver of the right to appeal (see, People v Hidalgo, 91 NY2d 733, 737). (Appeal from Judgment of Supreme Court, Erie County, Buscaglia, J. — Assault, 2nd Degree.) Present— Pigott, Jr., P. J., Hayes, Scudder, Burns and Gorski, JJ.